 
 
IV 
108th CONGRESS
2d Session
H. RES. 588 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2004 
Mr. Tiahrt submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to repeal clause 3 of rule XXI relating to transportation obligation limitations. 
 
 
That clause 3 of rule XXI of the Rules of the House of Representatives (relating to transportation obligation limitations) is repealed and the succeeding clauses are redesignated accordingly.  
 
